DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Hetz on February 22, 2022.
The application has been amended as follows: 

1. (Currently Amended) A storage system comprising: 
a memory comprising a plurality of memory dies, wherein a block formed from one or more memory dies of the plurality of memory dies has a size that is other than a power of two; and 
a controller configured to: 
receive a request from a host for creation of a zone of memory having a specified zone speed, wherein creation of the zone requires a plurality of blocks and results in overprovisioning because the zone has a size that is a power of two and is larger than the size of a single block; and 
reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.

	9. (Currently Amended) A method comprising: 
performing the following in a host in communication with a storage system comprising a memory comprising a plurality of memory dies, wherein a block formed from one or more memory dies of the plurality of memory dies has a size that is other than a power of two: 
sending a request to the storage system to form a zone of memory, wherein creation of the zone requires a plurality of blocks and results in overprovisioning because the zone has a size that is a power of two and is larger than the size of a single block; and 
receiving, from the storage system, an indication of a zone speed of the zone, wherein the zone is created from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies and the zone speed results from one subset of a plurality of subsets of the plurality of memory dies being chosen to create the zone, each subset of the plurality of subsets having a different zone speed.

	15. (Currently Amended) A storage system comprising: 
a memory comprising a plurality of memory dies, wherein a block formed from one or more memory dies of the plurality of memory dies has a size that is other than a power of two; 
means for receiving a request from a host for creation of a zone of memory having a specified zone speed, wherein creation of the zone requires a plurality of blocks and results in overprovisioning because the zone has a size that is a power of two and is larger than the size of a single block; and 
means for creating the zone from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.

29. (Canceled)

33. (Canceled)

Allowable Subject Matter
Claims 1, 5, 7-9, 12, 14-15, 21-22, 24-25, 27-28, 30-32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

(Claims 1, 9, and 15) “…in response to the request, create the zone from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.”
As dependent claims 5, 7-8, 12, 14, 21-22, 24-25, 27-28, 30-32, and 34 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
INBAR (Pub. No.: US 2021/0389879 A1) teaches a block size of 200 MB and a zone capacity of 128 MB, where the size of the extent does not correspond to an integer number of zones, causing extent overprovisioning loss. However, INBAR does not teach in response to the request, create the zone from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.
DANILOV (Pub. No.: US 2021/0133049 A1) teaches a segment size of 12.8 MB in a 128 MB chunk, where portions of a chunk can be recovered. However, DANILOV 
XI (Pub. No.: US 2014/0115238 A1) teaches determining the amount of overprovisioning, where the size of data bands is fixed for all zones, and each zones having tracks. However, XI does not teach in response to the request, create the zone from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.
KELLER (Pub. No.: US 2007/0011421 A1) teaches determining the frequency of access to individual pages and migrating pages between portions of the memory array that each include ranks. However, KELLER does not teach in response to the request, create the zone from a subset of the plurality of memory dies reducing an amount of overprovisioning that would occur if the zone were created from all of the plurality of memory dies, wherein the subset is chosen from a plurality of subsets of memory dies based on the zone speed specified in the request, each subset of the plurality of subsets having a different zone speed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138